DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 9/14/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 9/14/2022. In particular, the scope of original claim 1 has been narrowed and, therefore,  the following action is properly made final. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4-5, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al (US 2011/0272684).

Regarding claim 1, Parham et al discloses the following compound (Page 5 – Compound 7):

    PNG
    media_image1.png
    285
    486
    media_image1.png
    Greyscale
,
where R1 and R2 are C1 alkyls; X1-X5 and X7-X10 are C-H or X1-X8 and X10 are C-H; X6 or X9 is given by A1, where L1 is a single bond; the integer n is one (1); and Ar1 and Ar2 are unsubstituted phenyls. The compound of the reference contains a 5-membered ring bearing a S atom and not an oxygen atom as required by instant claims. However, Compound 7 of the reference is but one embodiment and attention is directed to Formula I of the reference ([0012]):

    PNG
    media_image2.png
    158
    356
    media_image2.png
    Greyscale
,
where X is disclosed as C(R1)2, O or S ([0017]). Accordingly, the disclosure of the reference encompasses an embodiment where the compound comprises a furan ring instead of a thiophene ring. 
It is noted that the reference does not disclose the identical compound given by recited Formula D or E, i.e.

    PNG
    media_image3.png
    147
    171
    media_image3.png
    Greyscale
or 
    PNG
    media_image4.png
    178
    159
    media_image4.png
    Greyscale
,

rather, the reference discloses an isomer of that claims - compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
            In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound disclosed in the reference, and thereby one of ordinary skill in the art would have arrived at the claimed invention. 

Regarding claim 2, Parham et al teaches all the claim limitations as set forth above. As discussed above Ar1, and Ar2 are phenyl groups.

Regarding claim 4, Parham et al teaches all the claim limitations as set forth above. As discussed above, L1 is a single bond.

Regarding claim 5, Parham et al teaches all the claim limitations as set forth above. As discussed above, the integer n is one (1).

Regarding claim 8, Parham et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses the amine substituent at X6 or X9 and not to X10 in Chemical Formula D or X5 in Chemical Formula E as recited in the present claims. Rather, the reference discloses an isomer of that claimed - compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
            In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound disclosed in the reference, and thereby one of ordinary skill in the art would have arrived at the claimed invention. 

Regarding claim 9, Parham et al teaches all the claim limitations as set forth above. Additionally, the reference discloses an organic light emitting device, i.e. an organic light emitting diode. comprising a anode, i.e. a first electrode, a cathode, i.e. a second electrode ([0071], [0075] and [0105]). From Paragraph [0105], it is clear that the cathode faces the anode as recited in the present claims. The device further comprises an organic layer disposed between the anode and cathode, where the organic layer comprises the disclosed compound ([0071], [0075] and [0105]).

Regarding claim 10, Parham et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the organic layer includes a light emitting layer and a hole transport layer  ([0072] and [0075])

Regarding claim 11, Parham et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the compound is utilized in the hole transport layer ([0072]).

Regarding claim 12, Parham et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the organic layer is produced from solution process such as spin coating ([0084]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Parham et al (US 2011/0272684) as applied to claims 1-2, 4-5, and 8-12 above, and in view of Campos (US 6,278,237).

The discussion with respect to Parham et al as set forth in Paragraph 6 above is incorporated here by reference.

Regarding claim 13, Parham et al teaches all the claim limitations as set forth above. While the reference discloses a display, the reference does not disclose a flat panel display as recited in the present claims ([0090]).
Campos discloses that typical applications of OLEDs include flat panel display (Column 2 Lines 21-25). In view of this teaching, it would have been obvious to one of ordinary skill in the art to use the OLED disclosed by Parham et al in a flat panel display, as doing so would amount to nothing more than use of known device for its intended use, in a known environment to accomplish entirely expected results.

Claims 1-2, 4-5, and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Voges et al (US 2017/0331053).

Regarding claim 1, Voges et al discloses the following compound ([0037] – Formula (A-VII) disclosed as Compound A):


    PNG
    media_image5.png
    270
    734
    media_image5.png
    Greyscale
.
Y is the same or different at each instance and is O and C(R1)2, where R1 is a C1-20 alkyl ([0017] and [0040]); the integers n and q are each zero (0) or one (1) ([0043]); and Ar2 is an aromatic ring system having 6 to 20 aromatic ring atoms ([0042]). Ar1 is given as (Page 4 [0036] – Ar1-1):

    PNG
    media_image6.png
    135
    209
    media_image6.png
    Greyscale
.
In the compound of the reference when the integer n is zero (0), one integer q is one (1), the other integer q is zero (0), one group Y is C(R1)2, where R1 is a C1-20 alkyl, and the other group Y is O, Formula (A-VII) in the reference becomes:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
,
The groups X1-X6, and X7-X10 are CH and one of X7-X10 is given by A1, i.e.

    PNG
    media_image8.png
    73
    135
    media_image8.png
    Greyscale
,
where the groups Ar1 and Ar2 are biphenyl, i.e. a C6 aryl substituted with a C6 aryl; the recited integer n is one (1) and the recited group L1 is a single bond or a phenylene, i.e. a C6 arylene given by Structural Formula 1 of the claims; and the groups R1 and R2 are methyl. 
	Alternatively, from the discussion above, it is noted that Formula (A-VII) of the reference encompasses the following compound:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
.
The groups X1-X6, and X7-X10 are CH and one of X7-X10 is given by A1, i.e.

    PNG
    media_image8.png
    73
    135
    media_image8.png
    Greyscale
,
where the groups Ar1 and Ar2 are biphenyl, i.e. a C6 aryl substituted with a C6 aryl; the recited integer n is one (1) and the recited group L1 is a single bond or a phenylene given by Structural Formula 1 of the claims; and the groups R1 and R2 are methyl. 
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.
The compounds discussed above do not correspond, i.e. not identical, to recited Formulas D or E, i.e.

    PNG
    media_image3.png
    147
    171
    media_image3.png
    Greyscale
and 
    PNG
    media_image4.png
    178
    159
    media_image4.png
    Greyscale
,
rather, the compound disclosed by the reference is an isomer of that claimed - compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
            In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound disclosed in the reference, and thereby one of ordinary skill in the art would have arrived at the claimed invention. 

Regarding claim 2, Voges et al teaches all the claim limitations as set forth above. As discussed above Ar1 and Ar2 are biphenyls groups.

Regarding claim 4, Voges et al teaches all the claim limitations as set forth above. As discussed above, L1 is a single bond.

Regarding claim 5, Voges et al teaches all the claim limitations as set forth above. As discussed above, the integer n is one (1).

Regarding claim 7, Voges et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses the compound:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
.
This compound are not identical to Compound 1, i.e.

    PNG
    media_image10.png
    218
    242
    media_image10.png
    Greyscale
,
of the present claims. Rather, the compound disclosed by the reference is an isomer of that claimed - compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
            In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound disclosed in the reference, and thereby one of ordinary skill in the art would have arrived at the claimed invention. 

Regarding claim 8, Voges et al teaches all the claim limitations as set forth above. From the discussion above, the reference does not disclose a compound where the amine substituent is bonded to X10 in Chemical Formula D or X5 in Chemical Formula E as recited in the present claims. Rather, the reference discloses an isomer of that claimed - compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
            In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound disclosed in the reference, and thereby one of ordinary skill in the art would have arrived at the claimed invention. 

Regarding claim 9, Voges et al teaches all the claim limitations as set forth above. Additionally, the reference discloses an organic light emitting diode, i.e. an organic light emitting device, comprising the following sequence of layers ([0081]-[0093]):
anode / hole injection layer / hole transport layer / emitting layer / electron transport layer / electron injection layer / cathode.
From the above, it is clear that the reference discloses a first electrode facing the second electrode and an organic layer interposed between the first and second electrodes. The disclosed compound, i.e. Compound A, is present in the hole transport layer ([0013]-[0014], [0067], and [0071]).

Regarding claim 10, Voges et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the organic layer comprising a hole injection layer, a hole transport layer, a light emitting layer, an electron transport layer and an electron injection layer.

Regarding claim 11, Voges et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the hole transport layer comprises the disclosed compound.

Regarding claim 12, Voges et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the electron transport layer is deposited using a deposition process such as a solution process or a vapor deposition process ([0122] and [0124]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Voges et al (US 2017/0331053) as applied to claims 1-2, 4-5, and 7-12 above, and in view of Campos (US 6,278,237).

The discussion with respect to Voges et al as set forth in Paragraph 8 above is incorporated here by reference.

Regarding claim 13, Voges et al teaches all the claim limitations as set forth above. While the reference discloses a display device, the reference does not disclose that the consumer product is a flat panel display as recited in the present claims.
Campos discloses that typical applications of OLEDs include flat panel display (Column 2 Lines 21-25). In view of this teaching, it would have been obvious to one of ordinary skill in the art to use the OLED disclosed by Voges et al in a flat panel display, as doing so would amount to nothing more than use of known device for its intended use, in a known environment to accomplish entirely expected results.

Claims 1-2, 4-5, and 7-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al (US).

Regarding claim 1, Lee et al discloses the following compound ([0022] – A-1):

    PNG
    media_image11.png
    359
    520
    media_image11.png
    Greyscale
.
In this compound X1 to X6 and X8 to X10 or X1-X7 and X8-X10 are C-H; and the substituent on X7 or X8 corresponds to:

    PNG
    media_image12.png
    68
    160
    media_image12.png
    Greyscale
,
where n is one (1); L1 is a single bond; and Ar1 and Ar2 are biphenyl groups, i.e. unsubstituted C12 aryl groups. The groups R1 and R2 are methyl, i.e. C1 alkyls. This compound does not correspond, i.e. identical, to recited Formulas D or E, i.e.

    PNG
    media_image3.png
    147
    171
    media_image3.png
    Greyscale
and 
    PNG
    media_image4.png
    178
    159
    media_image4.png
    Greyscale
,
rather, the compound disclosed by the reference is an isomer of that claimed - compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
            In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound disclosed in the reference, and thereby one of ordinary skill in the art would have arrived at the claimed invention. 

 Regarding claim 2, Lee et al teaches all the claim limitations as set forth above. As discussed above, Ar1 and Ar2 are biphenyl groups, i.e. unsubstituted C12 aryl groups

Regarding claim 4, Lee et al teaches all the claim limitations as set forth above. As discussed above, L1 is a single bond.

Regarding claim 5, Lee et al teaches all the claim limitations as set forth above. As discussed above n is one (1).

Regarding claim 7, Lee et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses the following compound:

    PNG
    media_image13.png
    359
    520
    media_image13.png
    Greyscale
.
This compound does not correspond, i.e. identical, to recited Compound 181, i.e.

    PNG
    media_image14.png
    218
    234
    media_image14.png
    Greyscale
,
rather, the compound disclosed by the reference is an isomer of that claimed - compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
           In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound disclosed in the reference, and thereby one of ordinary skill in the art would have arrived at the claimed invention. 

Regarding claim 8, Lee et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses the amine substituent at X7 or X8 and not X5 or X10 as recited in the present claims. Rather the reference discloses an isomer of that claimed - compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound disclosed in the reference, and thereby one of ordinary skill in the art would have arrived at the claimed invention. 

Regarding claim 9, Lee et al teaches all the claim limitations as set forth above. Additionally, the reference discloses an organic light emitting diode comprising an anode, i.e. a first electrode, a cathode, i.e., a second electrode, where the anode faces the (Figure 1 and [0029]). The organic light emitting diode further comprises an organic layer between the anode and cathode, where the organic layer comprises a hole injection or hole transport layer (Figure 1, [0029], and [0076]).

Regarding claim 10, Lee et al teaches all the claim limitations as set forth above. As discussed above, the organic layer comprises a hole injection or hole transport layer ([0026]-[0030] and [0076]).

Regarding claim 11, Lee et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the hole transport layer comprises the disclosed compound ([0076]).

Regarding claim 12, Lee et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the hole transport layer is formed by a vacuum deposition process ([0328]).

Regarding claim 13, Lee et al teaches all the claim limitations as set forth above. The reference does not explicitly disclose that the organic light emitting diode is used for a flat panel display as recited in the present claims. However, the recitation in the claims that the he organic light emitting diode is used for a flat panel display merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
             It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that the reference discloses the organic light emitting diode as presently claimed, it is clear that the organic light emitting diode of the reference would be capable of performing the intended use presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Alternatively, it is noted that the background of the reference discloses that the organic light emitting diode has recently drawn attention due to an increase in demand for a flat panel display. Accordingly, given that the reference discloses an organic light emitting diode, and given that the reference discloses the use of such diodes in flat panel displays, it would have been obvious to one of ordinary skill in the art to utilize the organic light emitting diode in a flat panel display with a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 9/14/2022 have been fully considered but they are not persuasive. 

In light of the Applicants’ arguments the 35 U.S.C. 103 rejections of the claims over Hayashi et al set forth in the previous Office Action are withdraw.

Applicants argue that Praham et al does not disclose Formulas D and E as recited in the present claims.  However, as discussed in the rejections above,  while the reference does not disclose the identical compound given by recited Formula D or E, the reference discloses an isomer of that claims - compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
            In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound disclosed in the reference, and thereby one of ordinary skill in the art would have arrived at the claimed invention. 

Applicants argue that Voges et al does not disclose Formulas D and E as recited in the present claims.  However, as discussed in the rejections above,  while the reference does not disclose the identical compound given by recited Formula D or E, the reference discloses an isomer of that claims - compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
            In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound disclosed in the reference, and thereby one of ordinary skill in the art would have arrived at the claimed invention. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767